Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 1 October 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     Sir,
                     Before York Octr 1st 1781
                  
                  I should have had the honour of acknowledging sooner the note which Your Excellency transmitted by the Marquis de lafayette—but an expectation of being able to accompany my answer with interesting intelligence induced me to defer it to the present moment.  With regard to the Station which Your Excellency has determined for the Main-fleet, the reasons which you are pleased to communicate prove that it unites all advantages—and inspire the greatest confidence in the accomplishment of its object.
                  I have only one proposition to submit to Your Excellency on the subject of naval dispositions—and the objects of it are too essential not to be exposed to Your Excellency in their fullest light—I mean the stationing two or three Ships above the Enemys posts on York R. for want of this only means of completing the investment of their works—the british remain masters of the navigation for 25 Miles distance above them, and have by their armed Vessels intercepted supplies of the greatest value on their way to our Camp—The loss is redoubled by diminishig our means and augmentg those of the enemy—at a most critical time.
                  We are even necessitated for the protection of Williamsburg, and the magazines in our rear to leave a post of seven or eight hundred men in that Quarter—a diminution of our force that in present circumstances we can but illy support—but unless this detachment is made, the Enemy might in the greatest security land above Queens Creek to cover his left Flank, and by a very short march effect the most destructive purposes, while the circuitous march which we, from the nature of the Country, shd be obliged to make, wd render it impossible to arrive in time to prevent or punish him—We are besides reduced to the impossibility of concerting measures with the Corps of troops at Gloucester—being obliged in order to communicate with them, to make a circuit of near ninety miles—whereas in the other case it would be both easy and expeditious.  But what is still a more decisive consideration, is that Ld Cornwallis has, by the River York, an outlet for his retreat, and that he may by embracing a leading Wind & Tide, and stealing a march proceed unmolested to West point—where upon debarking his troops he will have the Pamunky on one flank and the Mattapony on the other, and that finally he may by mounting the greatest part of his men and successive forced marches—push his way with a compact disciplined Army thro a Country whose population is too scattered to be collected for sudden opposition and make it impossible for us to overtake him: many people are of opinion that Lord Cornwallis will embrace this as the only means of safety—and it is certain that unless the investment is completed as above mentioned, he will have it in his power either now or in a last extremity.
                  Governor Nelson proposes to obviate the abuses which may have prevailed relatively to passports by sending a proper person to reside on board the Ville to Paris, or any other vessel your Excelly may appoint, with instructions to point out which are legal and genuine—The present position of the fleet and Army perfectly secures us against every enterprise on the part of the Enemy, in James River.
                  Upon the whole I can assure Your Excellency that this seems to be the only point in which we are defective—the Enemy has already abandoned all his exterior works and withdrawn himself altogether to the body of the place—& given us great advantages for opening the Trenches.  The Engineers have had a near & satisfactory view of his works, without interruption—and we have most to apprehend Ld Cornwallis’s escape.
                  For these reasons I earnestly entreat that Your Excellency will be pleased to authorise and enjoin the Commanding Officer of the Ships in York River—to concert measures with me for the purpose abovementioned—in this case an additional Ship may be necessary to remain at the mouth of the River—The Experiment and two frigates if Your Exclley thinks proper would be best calculated for the station above.
                  If upon a mature examination of the passage it should appear too great a risk for the Ships—I wd at least sollicit Your Excellency that the Vessels might advance higher up the River and take a more menacing position with respect to the Enemy on our right—but I must confess to Your Excellency that I am so well satisfied by experience of the little effect of land batteries on Vessels passing them with a leading breeze that unless the two Channels near York shd be found impracticable by obstructions—that I should have the greatest confidence in the success of this important service.
                  Your Excellencys approbation of this measure wd supersede the necessity of a defence against fire Ships—but the nature of the river besides renders it physically impossible to form an obstruction of the kind proposed.
                  With regard to the Hospital at Hampton I have desired Governor Nelson to appoint a person of weight and influence in that town to charge himself with the whole business of procuring large and convenient public edifices or others for the accommodation of the sick, and every succour that the nature of the country & our circumstances will afford—The same person will undertake the supply of the sick in the several articles enumerated in the Note—The name of the person appointed is  Ray Esqr.
                  I have requested Govr Nelson to write to him in such terms as will excite his most zealous exertions in a service so interesting to humanity, to us, & to our friends.
                  As soon as the heavy artillery is debarked a business in which we are diligently occupied—the transports shall be dispatched to Your Excellency—It is unhappily impossible for this part of the Continent to afford Your Excellency a single sailor—the Commerce of it previous to the War having been conducted by Scotch Mariners who are no longer with us—I have only to regret that no exertions cd procure your Excellency an assistance which you wish so much.  In answer to the third Article, I beg leave to observe to Your Excellency that the british prisoners at Hampton would interfere with the Hospital—that it wd be preferable to leave your sick intirely in possession of it—and to send the prisoners to Baltimore—the Officers on their parole—and the privates to be secured in Fort Frederick, which will greatly facilitate the supplying of them with provisions by the french Commsy.
                  
                  Your Excellency may rest assured that no time will be lost in transmitting you regular accounts of every thing that may deserve your notice—it is with peculiar satisfaction that I inclose you the Extract No. 1 from the president’s Letter.  I entreat you to accept my warmest felicitations upon this occasion, and the sincerity with which I share your feelings on this glorious advantage.The Taffia which Your Excellency is so good as to propose, will be very acceptable and flour will be thankfully given in exchange for the Rum at Annapolis.
                  With regard to the powder altho my present circumstances do not require an immediate supply; it may eventually be wanting, in which case I shall be glad to avail myself of Your Excellys goodness.I have likewise the honour of inclosing you No. 2 & No. 3 Letters intercepted in an Enemy’s  Vessel off Cape Chares.  I entreat your Excellency to accept the sentiments of respectful attachment with which I have. 
                  
                     
                  
                  
                     P.S.  When I was closing the within letter, I received that with which Yr Excy hond me on the 27th Ulto; at the same time that I express all my sensibility for your goodness in granting the detachment of 800 men from the Garrisons of Yr Ships—give me leave to assure Your Excellency that the request was founded upon what appeared to me the evident good of the service and that I shd be the first dissentient from any measure that cd possibly commit the honor of your fleet or that of Yr Excelly which is as dear to me as my own.
                     I entreat you to accept my best thanks for the communication of your sentiments on the plan to be pursued by us Shd Ld Cornwallis attempt his Retreat by way of Gloucester—but Yr Excelly will perceive by the letter already refer’d to that my principal apprehension is the possibility of his escape by going up York River—the nature of the Country dictates this as the most eligible measure, shd he determine to save his army by a Sudden evacuation of the place.
                     You will add to the many obligations I already feel myself under to Yr Excelly, by honoring me with your sentiments on any part of our operations, that you may be so good as to think of—I shall esteem myself particularly happy to avail myself of your experience and knowledge.
                     I shd be grieved for the reasons Yr Excelly is apprized of that a too limited time shd cause a failure in the present Enterprise—the perfect confidence of the Kg & the Ministry in your Excelly and the success with which you must always use a discretionary power is our only dependance—If Your Excelly will point out which is the part from whence you wd preferably draw the Supplies you mention, I will instantly use my utmost efforts to facilitate your obtaining them—the Eastern Shore of Virginia & Maryland must abound in provisions—I am perfectly of opinion that the Vessels which yr Excelly mentions may be spared from James River—while your fleet continues strictly to guard the Entrance of the bay.
                     It is a pleasure to renew the assurances of respect and attachment with which I have the honr. 
                  
                  
                      
                  
               